ADVISORY ACTION
The amendments to the claims and specification filed after final with an AFCP 2.0 request have not been entered, as they raises new issues (see discussion below).
In particular with regard to the specification:
In paragraph [017], the proposed amendment replaces 2,3,3’,4’-diphenylsulfonetetracarboyxlic dianhydride with 2,2,3’,4’-diphenylsulfonetetracarboyxlic dianhydride. Applicant has not explained why this correction is necessary, nor how one would have known that the original chemical name was in error, nor what structure is implied by the chemical name. Therefore, the proposed amendment raises new matter and indefiniteness issues.
With regard to paragraphs [021] and [023], Applicant explains in the remarks that paragraphs [021] and [023] have been amended to correct terminology by inserting “tetracarboxyl.” Applicant’s reasoning with regard to the proposed amendment to the terminology is reasonable.  Applicant may wish to consider changing instances of “tetracarboxyl” throughout the claims and specification to “tetracarboxylic,” for consistency. 
The proposed amendment to paragraphs [0081] and [0083] and explanation thereof is reasonable.
With regard to paragraph [086], Applicant indicates that the amendment corrects a clear typographical error which arose from translation from Chinese. However, as evidenced by the screenshot below, the corresponding paragraph in the original Chinese document does not appear to describe a range of 9-16. The examiner suspects the appropriate correction to replace “example 1 to 6” is actually “examples 1 to 16.” 

    PNG
    media_image1.png
    535
    753
    media_image1.png
    Greyscale

With regard to the claims:
The proposed amendment to claims 1 and 13 includes replacement of 2,3,3’,4’-diphenylsulfonetetracarboyxlic dianhydride with 2,2,3’,4’-diphenylsulfonetetracarboyxlic dianhydride. Applicant has not explained why this correction is necessary, nor how one would have known that the original chemical name was in error, nor what chemical structure is implied by the amended chemical name. Therefore, the proposed amendment raises written description issues.
The proposed amendment further limits the range of meta-substituted diamine to 20-50 mol%. The narrower range would remain met by the combination of Chae and Park, for the same reasons set forth in paragraph 15 of the previous action mailed 1/22/21 with regard to claims 3 and 4, and therefore does not overcome the rejection of record.
The proposed amendment to claim 2 reciting that 40-80 mol% of the total dianhydride is a-BPDA would remain met by the combination of Chae and Park as established in paragraph 8 of the previous action, as Chae exemplifies a polyimide prepared from a combination of BPDA and a-BPDA wherein 45 mol% of the total dianhydride is a-BPDA. The proposed amendment to claim 2 therefore does not overcome the rejection of record.
The proposed amendment to claim 13 raises 112(b) issues, because, as a result of replacing BPDA with a-BPDA (line 11), the claim recites a broad limitation (“the asymmetric dianhydride is present at between 20 and 80 mol%”) and narrow limitation (“40-80 mol% of the total dianhydride is a-BPDA”) in the same claim. See MPEP § 2173.05(c). The proposed claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to Applicant’s arguments:
Applicant argues (p 10) that Chae’s films are prepared from a single diamine, TFMB, and the examiner has not presented reasoning as to why one would seek out Park ‘051 or would have had expectation of success in providing desired properties through combining Chae and Park. However, as set forth in paragraph 33 of the previous action, Park provides a clear teaching and motivation to utilize m-PDA as a second diamine in combination with a para-substituted diamine, and provides clear guidance as to the effect of doing so on polyimide flexibility and CTE. 
Additionally, Chae explicitly teaches utilizing “at least one diamine,” and therefore one would have had a reasonable expectation of success in preparing Chae’s polyimide by utilizing a combination of two diamines. Applicant has not provided any specific reasoning as to why one would not have had a reasonable expectation of success in combining two different diamines to prepare the polyimide of Chae. 
Applicant argues (p 11) that the instant application intends to lower Rth, yet it is not clear how anything in Chae ‘554 would lead one to Park with this intention in mind. This argument was addressed in paragraph 33 of the previous action. 
Applicant argues that Park’s teaching to add m-PDA as a comonomer would make the product useless as a display. However, Applicant’s argument is not supported by any evidence, and is inconsistent with the fact that Park specifically teaches (p 1) display substrates as an objective. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766